 327 NLRB No. 1311NOTICE:  This opinion is subject to formal revision before publication in theBoard volumes of NLRB decisions.  Readers are requested to notify the Ex-ecutive Secretary, National Labor Relations Board, Washington, D.C.20570, of any typographical or other formal errors so that corrections canbe included in the bound volumes.Pacific Micronesia Corporation, d/b/a DAI-ICHI Ho-tel Saipan Beach and Hotel Employees & Res-taurant Employees, Local 5, AFLŒCIO andCommonwealth Labor Federation. Case 37ŒCAŒ5262February 22, 1999DECISION AND ORDERBY MEMBERS FOX, LIEBMAN, AND BRAMEPursuant to a charge and an amended charge filed onSeptember 17 and 28, 1998, respectively, the GeneralCounsel of the National Labor Relations Board issued a
complaint on October 9, 1998, alleging that the Respon-dent has violated Section 8(a)(5) and (1) of the NationalLabor Relations Act by refusing the Union™s request to
bargain following the Union™s certification in Case 37Œ
RCŒ3739.  (Official notice is taken of the ﬁrecordﬂ in the
representation proceeding as defined in the Board™s
Rules and Regulations, Secs. 102.68 and 102.69(g);
Frontier Hotel, 265 NLRB 343 (1982).)  The Respondentfiled an answer admitting in part and denying in part theallegations in the complaint, with affirmative defenses.On December 28, 1998, the General Counsel filed aMotion for Summary Judgment and Memorandum inSupport.  On January 4, 1998, the Board issued an order
transferring the proceeding to the Board and a Notice to
Show Cause why the motion should not be granted.  The
Respondent filed a response.The National Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Ruling on Motion for Summary JudgmentIn its answer the Respondent admits its refusal to bar-gain and to furnish information, but attacks the validityof the certification on the basis of its objections to the
election and the Board™s unit determination in the repre-sentation proceeding.All representation issues raised by the Respondentwere or could have been litigated in the prior representa-tion proceeding.  The Respondent does not offer to ad-duce at a hearing any newly discovered and previouslyunavailable evidence, nor does it allege any special cir-cumstances that would require the Board to reexaminethe decision made in the representation proceeding.  Wetherefore find that the Respondent has not raised anyrepresentation issue that is properly litigable in this un-fair labor practice proceeding.  See Pittsburgh PlateGlass Co. v. NLRB, 313 U.S. 146, 162 (1941).We also find that, with the exception noted, infra, thereare no factual issues warranting a hearing with respect tothe Union™s request for information.  The Respondent™s
answer admits that by letter dated September 2, 1998, theUnion requested it to furnish it with the following infor-mation:1. Each employee™s date of hire, date of birth, sex,average number of hours worked each year sincedate of hire, date of contract expiration (where
applicable), the classification indicated in each
employee™s contract (where applicable), the ac-tual classification in which the employee works,wage rate, address and telephone number.2. Weighted average wage rate.  (Total bargain-ing unit wages paid divided by total hoursworked of the employees who receive such
monies.)3. Weighted average income from tips or servicecharges and the names and classifications ofeach employee[s] receiving such tips.
(Weighted average means total monies paid to
employees divided by the total hours worked
on the employees who receive such monies.)4. Cost per hour of health insurance, brokendown by cost for contract workers and resi-dent workers.  Plan documents and/or insur-ance policies for medical, pension, workerscompensation, disability benefits and/or sepa-ration allowances.  Cost per hour providingthe aforementioned benefits for bargaining
unit employees.5. Cost per hour of all other employee fringebenefits; including but not limited to: holidaypay, sick leave pay, vacation pay, housing,
meals, and other paid leaves.6. Copies of most recent employee handbook,rules and regulations governing employeeconduct, and all revisions thereto.7. Copies of the standard contract utilized for theemployment of contract workers by the Hotel.If no standard contract exists, the Union would
then request a copy of each contract worker™s
contract.8. Copies of contracts between the Hotel and anyCompany  that provides employees to work inthe Hotel in work that would otherwise be con-sidered bargaining unit work.The Respondent™s answer admits that it refused to pro-vide this information to the Union.  Further, although theRespondent™s answer denies that the information re-quested is necessary and relevant for the Union™s dutiesas the exclusive bargaining representative of the unit
employees, it challenges only the relevance of item 8 in
its response to the Notice to Show Cause.Information concerning work that ﬁwould otherwise beconsidered bargaining unit workﬂ is not presumptively DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD2relevant and thus, not appropriate for resolution in asummary judgment proceeding.  Accordingly, we shall
remand this issue to the Regional Director for further
appropriate proceedings.The other requested information is of the type that, un-der well established principles, is presumptively relevantand must be furnished on request.  See, e.g., MasonicHall, 261 NLRB 436 (1982); and Mobay ChemicalCorp., 233 NLRB 109 (1997).Accordingly, we grant the Motion for Summary Judg-ment and will order the Respondent to bargain with theUnion and, with the exception noted, to furnish it the
information requested.On the entire record, the Board makes the followingFINDINGS OF FACTI.  JURISDICTIONAt all material times, the Respondent, a corporation ofthe Commonwealth of the Northern Mariana Islands(CNMI) with an office and place of business located in
Garapan, on the Island of Saipan, has been engaged in
the operation of a hotel and restaurant providing food
and lodging.During the calendar year ending December 31, 1997,the Respondent, in conducting its business operations,derived gross revenues in excess of $500,000 and pur-chased and received at its Garapan, Saipan, CNMI facil-ity products, goods, and materials valued in excess of$5000 which originated from points located outside theCNMI.We find that the Respondent is an employer engagedin commerce within the meaning of Section 2(2), (6), and(7) of the Act and that the Unions are labor organizations
within the meaning of Section 2(5) of the Act.1II.   ALLEGED UNFAIR LABOR PRACTICESA.  The CertificationFollowing the second election held February 5, 1998,the Union was certified on March 30, 1998, as the exclu-sive collective-bargaining representative of the employ-ees in the following appropriate unit:All full-time and regular part-time employees em-ployed by the Employer in the Commonwealth of theNorthern Mariana Islands; excluding all managerial                                                       1  Although the Respondent states that it is without knowledge or in-formation sufficient to form an opinion of the truth of the allegationthat the Commonwealth Labor Federation is a labor organization, we
do not find that the Respondent™s allegation raises an issue warranting ahearing.  In his Decision and Direction of Election in the underlyingrepresentation case, the Acting Regional Director found the Federation
to be a labor organization and did so based on the Respondent™s stipu-lation.  The Respondent did not seek review of that finding.  See Sec.102.67(f) of the Board™s Rules (ﬁFailure to request review shall pre-clude . . .  parties from relitigating, in any related subsequent unfairlabor practice proceeding, any issue which was, or could have been,raised in the representation proceeding.ﬂ)employees, professional employees, confidential em-ployees, guards and supervisors as defined in the Act.The Union continues to be the exclusive representative un-der Section 9(a) of the Act.B.  Refusal to BargainSince about September 2, 1998, the Union, by letter,has requested the Respondent to bargain and to furnishinformation and, since about September 11, 1998, the
Respondent has failed and refused.  With the exception
noted, supra, we find that this refusal constitutes an un-lawful refusal to bargain in violation of Section 8(a)(5)and (1) of the Act.CONCLUSION OF LAWBy refusing on and after September 11, 1998, to bar-gain with the Union as the exclusive collective-bargaining representative of employees in the appropriate
unit and to furnish the Union requested information, the
Respondent has engaged in unfair labor practices affect-ing commerce within the meaning of Section 8(a)(5) and(1) and Section 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has violated Section8(a)(5) and (1) of the Act, we shall order it to cease anddesist, to bargain on request with the Union, and, if anunderstanding is reached, to embody the understandingin a signed agreement.  We also shall order the Respon-dent to furnish the Union the information requested con-sistent with this decision.To ensure that the employees are accorded the servicesof their selected bargaining agent for the period providedby the law, we shall construe the initial period of the cer-tification as beginning the date the Respondent begins tobargain in good faith with the Union.  Mar-Jac PoultryCo., 136 NLRB 785 (1962); Lamar Hotel, 140 NLRB226, 229 (1962), enfd. 328 F.2d 600 (5th Cir. 1964), cert.denied 379 U.S. 817 (1964); Burnett Construction Co.,149 NLRB 1419, 1421 (1964), enfd. 350 F.2d 57 (10thCir. 1965).ORDERThe National Labor Relations Board orders that theRespondent, Pacific Micronesia Corporation d/b/a DAI-ICHI Hotel Saipan Beach, Garapan, on the Island of
Saipan, CNMI, its officers, agents, successors, and as-signs, shall1.  Cease and desist from(a) Refusing to bargain with Hotel Employees & Res-taurant Employees, Local 5, AFL-CIO and Common-wealth Labor Federation, as the exclusive bargainingrepresentative of the employees in the bargaining unit,
and refusing to furnish the Union information that is
relevant and necessary to its role as the exclusive bar-gaining representative of the unit employees. DAI-ICHI HOTEL SAIPAN BEACH3(b)  In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.  Take the following affirmative action necessary toeffectuate the policies of the Act.(a) On request, bargain with the Union as the exclusiverepresentative of the employees in the following appro-priate unit on terms and conditions of employment and, ifan understanding is reached, embody the understanding
in a signed agreement:All full-time and regular part-time employees em-ployed by the Employer in the Commonwealth of theNorthern Mariana Islands; excluding all managerialemployees, professional employees, confidential em-ployees, guards and supervisors as defined in the Act.(b)  Furnish the Union the information that it requestedon September 2, 1998, with the exception of item 8.(c)  Within 14 days after service by the Region, post atits facility in Garapan, on the Island of Saipan, CNMI,copies of the attached notice marked ﬁAppendix.ﬂ2  Cop-ies of the notice, on forms provided by the Regional Di-rector for Region 20, after being signed by the Respon-dent™s authorized representative, shall be posted by theRespondent and maintained for 60 consecutive days in
conspicuous places including all places where notices to
employees are customarily posted.  Reasonable stepsshall be taken by the Respondent to ensure that the no-tices are not altered, defaced, or covered by any othermaterial.  In the event that, during the pendency of these
proceedings, the Respondent has gone out of business or
closed the facility involved in these proceedings, the Re-spondent shall duplicate and mail, at its own expense, acopy of the notice to all current employees and former
employees employed by the Respondent at any time
since September 11, 1998.(d) Within 21 days after service by the Region, filewith the  Regional  Director a  sworn certification of a re-                                                       2 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading ﬁPosted by Order of the Na-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board.ﬂsponsible official on a form provided by the Region attest-ing to the steps that the Respondent has taken to comply.   Dated, Washington, D.C.  February 22, 1999Sarah M. Fox,                                 MemberWilma B. Liebman,                        MemberJ. Robert Brame III,                     Member(SEAL)          NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us topost and abide by this notice.WE WILL NOT refuse to bargain with Hotel Employees& Restaurant Employees, Local 5, AFLŒCIO and Com-monwealth Labor Federation as the exclusive represen-tative of the employees in the bargaining unit, and WEWILL NOT refuse to furnish the Union information that isrelevant and necessary to its role as the exclusive bar-gaining representative of the unit employees.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL, on request, bargain with the Union and put inwriting and sign any agreement reached on terms andconditions of employment for our employees in the bar-gaining unit:All full-time and regular part-time employees em-ployed by us in the Commonwealth of the NorthernMariana Islands; excluding all managerial employees,
professional employees, confidential employees,guards and supervisors as defined in the Act.WE WILL furnish the Union information necessary andrelevant to the role as collective-bargaining representa-tive.         PACIFIC MICRONESIA CORPORATION,   d/b/aDAI-ICHI  HOTEL SAIPAN BEACH